EXHIBIT 10.10




Joseph V. Vittoria

1616 South Ocean Boulevard

Palm Beach, FL 33480

(T) 561 659 0860 (F) 561 659 1045













Puradyn Filter Technologies, Inc.

2017 High Ridge Road

Boynton Beach, FL 33426

Attention: Alan J. Sandler, VP/CAO, Principal Financial Officer




March 5, 2014




RE:

Standby Commitment Agreement Amendment #16




Dear Mr. Sandler:




Pursuant to the Standby Commitment Agreement letters dated March 28, 2002, and
March 14, 2003 and all Amendments thereto, I, Joseph Vittoria (the "Lending
Party"), agree to extend the payback dates from December 31, 2014 to December
31, 2015.




All other terms defined in the original Standby Commitment Agreement letters and
the Amendments thereto, not otherwise in conflict with this Amendment, shall
remain in full force and effect.




IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
and delivered by the respective officers hereunto duly authorized on the date
first written above.




 

[pfti_ex10z10001.jpg] [pfti_ex10z10001.jpg]

 

  Joseph V. Vittoria
















Accepted and Agreed:

Puradyn Filter Technologies, Inc.







By:

[pfti_ex10z10002.jpg] [pfti_ex10z10002.jpg]

 

 

Alan J. Sandler Vice President,

 

 

Chief Administration Officer, Principal Financial Officer

 






